

	

		III

		109th CONGRESS

		1st Session

		S. RES. 97

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Frist (for himself

			 and Mr. Alexander) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Commending Patricia Sue Head Summitt, head

		  women's basketball coach at the University of Tennessee, for three decades of

		  excellence as a proven leader, motivated teacher, and established

		  champion.

	

	

		

			Whereas Pat Summitt, in her

			 31st year as head coach of the Lady Volunteers (the Lady Vols),

			 has become the Nation’s all-time winningest NCAA basketball coach (men’s or

			 women’s) with her 880th career victory, surpassing the legendary coach Dean

			 Smith of the University of North Carolina;

		

			Whereas Pat Summitt, at the

			 age of 22, took over the women’s program at Tennessee in 1974, when there were

			 no scholarships and she had to wash the uniforms and drive the team van;

		

			Whereas Pat Summitt won her

			 first game on January 10, 1975, and continued to win games as she became the

			 youngest coach in the nation to reach 300 wins (34 years old), 400 wins (37

			 years old), 500 wins (41 years old), 600 wins (44 years old), 700 wins (47

			 years old), and 800 wins (50 years old);

		

			Whereas Pat Summitt has

			 coached the Lady Vols to 15 30-plus win seasons, including a perfect season of

			 39–0, 13 Southeastern Conference (SEC) regular-season titles, and 11 SEC

			 tournament championships;

		

			Whereas Pat Summitt has

			 appeared in more NCAA tournament games (107), and has won more tournament games

			 (89), than any other collegiate coach, including a record of 36–0 in the first

			 two rounds, 16 NCAA Final Four appearances, and 6 NCAA Championship Titles,

			 including the NCAA’s first back-to-back-to-back women’s titles in 1996, 1997,

			 and 1998;

		

			Whereas Pat Summitt played on

			 the 1976 United States Olympic team and later coached the United States women’s

			 basketball team to its first Olympic gold medal in 1984;

		

			Whereas Pat Summitt has been

			 named SEC coach of the year 6 times and national coach of the year by several

			 associations, including the Sporting News Coach of the Year, the Naismith Coach

			 of the Year, and the Associated Press Coach of the Year;

		

			Whereas Pat Summitt and the

			 Lady Vols were selected by ESPN as the Team of the Decade

			 (1990s), sharing the honor with the Florida State University Seminole’s

			 football team, and Summitt became the first female coach to appear on the cover

			 of Sports Illustrated;

		

			Whereas Pat Summitt was

			 officially accepted to the Women’s Basketball Hall of Fame in 1999, and was

			 then inducted to the Basketball Hall of Fame on October 13, 2000, as only the

			 4th women’s basketball coach to earn Hall of Fame honors;

		

			Whereas Pat Summitt’s Lady

			 Vols have a remarkable graduation rate, as each student-athlete who has

			 completed her eligibility at Tennessee has received her degree or is in the

			 process of completing all of the requirements; and

		

			Whereas Pat Summitt has

			 recently been honored by the University of Tennessee, as the court at

			 Thompson-Boling Arena will be named The Summitt: Now, therefore,

			 be it

		

	

		

			That the Senate commends the

			 University of Tennessee women’s basketball coach, Patricia Sue Head Summitt,

			 for three decades of excellence as a proven leader, motivated teacher, and

			 established champion.

		

